Case 5:19-cv-02494-PA-SP Document 109 Filed 04/30/20 Page 1 of 1 Page ID #:800

 1                                                                                          JS-6
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   Vincent W. Shack,                            CV 19-02494 PA (SPx)
12                 Plaintiff,                     JUDGMENT
13          v.
14   NBC Universal Media, LLC et al.,
15                 Defendants.
16
17
18          Pursuant to the Court’s April 29, 2020 Order dismissing Plaintiff’s First Amended
19   Complaint without leave to amend,
20          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this action is
21   dismissed with prejudice in its entirety.
22          IT IS SO ORDERED.
23
24   DATED: April 30, 2020                            _________________________________
                                                                 Percy Anderson
25                                                      UNITED STATES DISTRICT JUDGE
26
27
28
